Citation Nr: 0125906	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  00-03 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for subscapular 
bursitis (shoulder and side pain), claimed as a result of 
undiagnosed illness.

2.  Entitlement to service connection for orthostatic 
hypotension (dizziness), claimed as a result of undiagnosed 
illness.

3.  Entitlement to service connection for kidney problems, 
claimed as a result of undiagnosed illness.

4.  Entitlement to service connection for anosmia (loss of 
smell), claimed as a result of undiagnosed illness.

5.  Entitlement to service connection for hypogeusia (loss of 
taste), claimed as a result of undiagnosed illness.

6.  Entitlement to service connection for lichen simplex 
chronicus (rash in the groin), claimed as a result of 
undiagnosed illness.

7.  Entitlement to service connection for fungal intertrigo 
of the fourth interspace of the right foot, and tinea pedis 
(rash on the toes), claimed as a result of undiagnosed 
illness.

8.  Entitlement to service connection for breathing problems, 
claimed as a result of undiagnosed illness.

9.  Entitlement to an increased evaluation for degenerative 
disk disease of the lumbar spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from April 1971 and April 1974 
and November 1990 to October 1991.  He served in the 
Southwest Asia theater of operations during the Persian Gulf 
War during his second tour of duty from 1990 to 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The Board notes that in a January 1997 decision, the RO 
denied the veteran's claims for entitlement to service 
connection for orthostatic hypotension (dizziness), 
subscapular bursitis (shoulder and side pain), kidney 
problems, anosmia (loss of smell) and hypogeusia (loss of 
taste) all due to undiagnosed illness, as well as entitlement 
to a rating in excess of 10 percent for degenerative disk 
disease of the lumbar spine.  The Board accepts the veteran's 
statement, received by the RO in November 1997, as a notice 
of disagreement to the RO's January 1997 decision regarding 
the service connection issues.  The veteran did not, however, 
disagree with the RO's decision denying a rating in excess of 
10 percent for degenerative disk disease of the lumbar spine.  
The RO issued a statement of the case to the veteran in 
February 2000 (which listed the foregoing service connection 
issues as well as the remaining service connection issues 
listed on the title page of this action) and the veteran 
subsequently filed a timely substantive appeal.  Therefore, 
the Board will address the foregoing service connection 
issues on appeal in this decision.

Subsequently, in May 1998, the veteran filed a new claim for 
entitlement to a rating in excess of 10 percent for 
degenerative disk disease of the lumbar spine.  Although in 
an August 1999 decision, the RO assigned a 20 percent rating 
for degenerative disk disease of the lumbar spine, the 
veteran timely appealed the decision.  Therefore, the Board 
will address this issue below.

The Board further notes that in a September 1992 decision, 
the RO denied the veteran's claims for entitlement to service 
connection for shortness of breath and groin rash on a direct 
basis.  The veteran did not file a timely appeal and this 
decision became final.  In May 1998, the veteran filed a 
claim for entitlement to service connection for shortness of 
breath and groin rash on another basis, i.e., as due to 
undiagnosed illness.  The Board notes that, given that this 
is a new theory of service connection that has not been 
adjudicated before, the Board will address these issues on a 
de novo basis.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's claims on appeal.

2.  The veteran's skin disorders have been attributed to the 
known clinical diagnoses of lichen simplex chronicus (rash in 
the groin) and fungal intertrigo of the fourth interspace of 
the right foot, and tinea pedis (rash on the toes).

3.  Competent evidence showing a causal connection between 
the veteran's post-service diagnoses of lichen simplex 
chronicus (rash in the groin) and fungal intertrigo of the 
fourth interspace of the right foot, and tinea pedis (rash on 
the toes) and his active service is not of record.

4.  There is no competent evidence of record to establish the 
presence of disability due to shoulder pain, side pain, a 
kidney disorder, or a breathing problem with shortness of 
breath.

5.  The veteran experiences dizziness, loss of taste, and 
loss of smell, due to undiagnosed illness.

6.  The appellant's degenerative disk disease of the lumbar 
spine is manifested by pain and stiffness of the spine with 
no more than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  Shoulder and side pain, kidney problems, lichen simplex 
chronicus (rash in the groin), fungal intertrigo of the 
fourth interspace of the right foot, and tinea pedis (rash on 
the toes), and a breathing problem disorder, all claimed as a 
result of undiagnosed illness, were not incurred in service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  Resolving reasonable doubt in the veteran's favor, 
dizziness, loss of taste, and loss of smell, are due to 
undiagnosed illness as a result of service.  38 U.S.C.A. 
§§ 1110, 1117, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

3.  The criteria for a disability evaluation in excess of 20 
percent for degenerative disk disease of the lumbar spine are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction 

At the outset, it is noteworthy that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
this law were also recently promulgated.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Here, given the 
determination below, the veteran is not prejudiced by the 
Board's consideration of the appeal without first remanding 
the case to the RO for initial consideration in light of 
VCAA.  

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist the veteran in developing evidence 
in support of the claims.  Such assistance includes 
identifying and obtaining evidence relevant to the claim, and 
affording the veteran a VA rating examination unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the veteran's claim.  See 38 U.S.C.A. § 
5103A; 66 Fed. Reg. 45,620 (to be codified as amended at 
38 C.F.R § 3.102).

The Board has reviewed the veteran's claims discussed below 
in light of the VCAA and concludes that while the RO did not 
necessarily fully comply with the new notification 
requirements at the time the veteran's claim was filed, a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim.  The RO's statement and 
supplemental statement of the case clarified what evidence 
would be required to establish evaluations for the veteran's 
service-connected headache disorder in excess of that already 
assigned and provided reasons as to why the RO found a 10 
percent rating appropriate.  The veteran responded to the 
RO's communications with additional evidence and argument, 
curing (or rendering harmless) any earlier notification 
omissions that the RO may have made.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VA O.G.C. Prec. 16-92, para. 16 
(57 Fed. Reg. 49,747 (1992)) ("if the appellant has raised an 
argument or asserted the applicability of a law or [Court] 
analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,620 (to be codified as amended at 38 C.F.R § 3.102).  This 
obligation was satisfied by VA examinations requested and 
accomplished in connection with these claims.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

II. Factual background

The veteran's service medical records during his period from 
1990 to 1991, which included service in the Persian Gulf, are 
negative for the claimed disabilities.

According to a July 1992 VA examination report, the veteran 
was diagnosed with residuals of a lumbar spine injury, 
exposure to oil well smoke, and a groin rash, resolved.  

A January 1996 chest x-ray study was unremarkable and the 
examiner's impression was a normal chest.  

According to a January 1996 VA otorhinolaryngology 
examination report, the examiner diagnosed the veteran with 
anosmia and hypogeusia; the examiner elaborated that he had 
recommended that the veteran undergo a computed tomography 
(CT) scan.

According to a March 1996 VA CT scan report, which tested for 
a tumor or sinusitis anosmia, the veteran was diagnosed with 
a mucous retention cyst of the right maxillary sinus; the 
nasal cavity was described as unremarkable.

According to a May 1996 VA audiologic evaluation report, 
although the veteran complained of episodic dizziness, the 
audiologic results were within normal limits.  

A May 1996 VA outpatient treatment record indicates a 
diagnosis of dizziness of unknown origin.

According to a June 1996 VA neurologic outpatient record the 
examiner diagnosed the veteran with benign positional 
vertigo, not very well controlled.

According to an August 1996 CT scan, no focal parenchymal 
lesions were noted and no areas of abnormal enhancement were 
seen.  The internal auditory canals were unremarkable and no 
extra-axial fluid collections or bony lesions were seen.  
Therefore, the impression was normal pre and post contrast 
head CT scan.

According to a January 1999 VA dermatologic examination 
report, the examiner provided the impression, based on 
physical examination, that the veteran had lichen simplex 
chronicus in the scrotum and the adjacent inner thighs, 
manifested by thickening of the skin, lichenification and 
hyperpigmentation.  He has had a mild fungal intertrigo of 
the fourth interspace of the right foot.  The examiner 
observed that the veteran had some frictional change in the 
dorsum of the feet, which the examiner thought was probably 
due to pressure just from his shoes.  

According to a January 1999 VA examination report, a VA 
neurologist diagnosed the veteran with episodic dizziness, 
most probably secondary to hyperventilation.  The neurologist 
could not identify a neurologic disorder to account for this.  
The neurologist also diagnosed the veteran with partial loss 
of smell and taste sensation of unknown etiology.

According to a January 1999 VA examination report, the VA 
examiner specifically found that no diagnosis made of 
shoulder pain, side pain, a kidney disorder, or a breathing 
problem with shortness of breath.  The examiner further 
opined that this was not a case of an undiagnosed illness, 
and the veteran most likely had a somatization syndrome and a 
psychiatric evaluation might be helpful.  The examiner noted 
that the veteran was fixated on the possibility of having 
some sort of occult malignancy.



III.  Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

The Secretary of VA may pay compensation to a Persian Gulf 
veteran suffering from a chronic illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before December 31, 2001 following such service.  See 38 
U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 3.317 (2001).

According to 38 C.F.R. § 3.317(a)(2), objective indications 
include both signs in the medical sense of objective evidence 
perceptible to an examining physician and other non-medical 
indicators capable of independent verification.  While 
objective indications appear to contemplate evidence other 
than the veteran's own statements, the veteran's own 
statements concerning non-medical indicators may be 
sufficient if such indicators are reasonably capable of 
independent verification.  Disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Signs or symptoms 
which may be manifestations of undiagnosed illness include, 
but are not limited to: fatigue, signs or symptoms involving 
skin, headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In the absence of proof of a present disability, there can be 
no valid claim.  The Court has held that "[i]n order for the 
veteran to be awarded a rating for service-connected 
[disability], there must be evidence both of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury."  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  For example, the Board points to the January 1999 VA 
examination report in which the VA physician found no 
diagnosed disorder involving the should, side, kidney, or 
lungs.  Therefore, because there is no evidence that the 
veteran currently has shoulder pain, side pain, a kidney 
disorder, and a breathing problem with shortness of breath, 
his claims for service connection must be denied.

In view of the veteran's contentions, consideration must also 
be given as to whether his claimed disabilities are the 
result of undiagnosed illness resulting from his 
participation in the Persian Gulf War.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  Echoing the VA examiner's January 1999 
finding, however, the Board notes that there is no evidence 
of a disorder involving shoulder pain, side pain, a kidney 
disorder, and a breathing problem with shortness of breath 
due to an undiagnosed illness.  Therefore, these claims for 
service connection due to undiagnosed illness must also be 
denied.

With respect to the veteran's service-connection claims for 
lichen simplex chronicus (claimed as a groin rash) and fungal 
intertrigo of the fourth interspace of the right foot, and 
tinea pedis (claimed as skin rash on the toes), the 
preponderance of evidence is against the veteran's claims for 
the following reasons.  While the post-service evidence 
indicates that the veteran was diagnosed with these skin 
disorders in January 1999, there is no competent evidence 
that links these skin disorder to the veteran's military 
service.  The medical records show a diagnosis of lichen 
simplex chronicus and of mild fungal intertrigo of the fourth 
interspace of the right foot (which the examiner thought was 
probably due to pressure just from his shoes).  According to 
a January 1999 VA dermatologic examination report, the 
examiner provided the impression, based on physical 
examination, that the veteran had lichen simplex chronicus in 
the scrotum and the adjacent inner thighs, manifested by 
thickening of the skin, lichenification and 
hyperpigmentation.  The veteran was also diagnosed with a 
mild fungal intertrigo of the fourth interspace of the right 
foot.  The examiner observed that the veteran had some 
frictional change in the dorsum of the feet, which the 
examiner thought was probably due to pressure just from his 
shoes.  In other words, the examiner indicated that the 
veteran's skin disorder of the veteran's feet was probably 
due to his shoes and not due to service.  Therefore, the 
Board must deny the veteran's claims for service connection 
for lichen simplex chronicus (claimed as a groin rash) and 
fungal intertrigo of the fourth interspace of the right foot, 
and tinea pedis (claimed as skin rash on the toes).

Furthermore, the record establishes that the veteran has 
diagnosed skin disorders that are not attributable to any 
undiagnosed illness, because the veteran's skin disorders 
have been attributed to known clinical diagnoses.  Therefore, 
38 C.F.R. § 3.317 does not apply.

No competent medical evidence has connected the veteran's 
lichen simplex chronicus (claimed as a groin rash) and fungal 
intertrigo of the fourth interspace of the right foot, and 
tinea pedis (claimed as skin rash on the toes) with his 
period of service.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  For example, as noted in the veteran's June 1998 
testimony before a hearing officer at the RO, the Board notes 
that the veteran is competent to report that of which he has 
personal knowledge, that is, what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran contends that 
he developed the foregoing claimed disabilities as a result 
of his active service in support of the Persian Gulf War.  In 
the absence of medical evidence demonstrating a relationship 
between his complaints and his period of service, however, 
the contentions are no more than unsubstantiated conjecture 
and are of no probative value.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

Based on a review of the evidence of record, the Board finds 
that service connection for dizziness, loss of taste and loss 
of smell is warranted.  

The service medical records indicate that the veteran served 
in the Persian Gulf.  The post-service medical evidence 
indicates that the veteran has experienced dizziness, loss of 
taste and loss of smell.  Importantly, in a January 1999 VA 
examination report, a physician could not identify a 
neurologic cause of the veteran's dizziness.  Although the 
physician noted that the dizziness could be due to 
hyperventilation, nevertheless, he was not certain.  
Furthermore, according to a May 1996 VA outpatient treatment 
record the examiner diagnosed dizziness of unknown origin and 
an examiner in a June 1996 VA neurologic outpatient record 
the examiner diagnosed the veteran with benign positional 
vertigo, not very well controlled.  Based on this evidence 
the Board finds that service connection for dizziness due to 
undiagnosed illness is warranted. 

The Board also finds that service connection is warranted for 
loss of taste and smell due to undiagnosed illness.  Post-
service medical records indicate that the veteran was treated 
for loss of taste and smell but no cause was determined.  For 
example, according to a January 1999 VA examination report, 
the cause of the veteran's loss of taste and smell was 
unknown.  

In view of this evidence, and after resolving the benefit of 
all doubt in the veteran's favor, the Board finds that the 
evidence of record supports a conclusion that his dizziness, 
loss of taste and loss of smell are not attributable to a 
known clinical diagnosis but are causally related to service.  
As such, service connection is warranted for these 
disabilities.  Accordingly, service connection is established 
for dizziness, loss of taste and loss of smell, due to 
undiagnosed illness.

IV.  Low back evaluation

As noted above, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

The veteran asserts that a rating in excess of that already 
assigned is warranted for his service-connected degenerative 
disc disease of the lumbar spine.  In such cases, VA has a 
duty to assist the veteran in developing facts that are 
pertinent to this claim.  See generally, VCAA.  The Board 
finds that all relevant facts have been properly developed, 
and that all relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  The evidence includes the veteran's 
service medical records, reports of VA rating examinations 
and outpatient treatment records, private medical records, 
and personal statements and evidence submitted by the veteran 
in support of her claim.  The Board is not aware of any 
additional relevant evidence that is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
See VCAA.

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2001). 

Pursuant to Diagnostic Code 5292, moderate limitation of 
motion of the lumbar spine is evaluated as 20 percent 
disabling, and severe limitation of motion of the lumbar 
spine is evaluated as 40 percent disabling.

Under Diagnostic Code 5293, a 20 percent rating is assigned 
for moderate intervertebral disc syndrome with recurring 
attacks; and a 40 percent rating is assigned for severe 
intervertebral disc syndrome with recurring attacks and only 
intermittent relief.

Pursuant to Diagnostic Code 5295, a 20 percent rating is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position; and a maximum 40 percent rating is 
assigned for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca.

In this regard, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 percent for the 
veteran's low back disorder under Diagnostic Code 5292, 5293, 
and 5295.

First, the January 1999 findings of the VA examiner support a 
finding of no more than moderate low back impairment.  For 
example, the range of motion results, listed in the January 
1999 VA examination report, indicate that the veteran 
experienced overall slight tenderness to palpation at the L3-
L5 level in the midline.  The examiner recorded the veteran 
with flexion to 60 degrees, backward extension to 20 degrees, 
lateral flexion to 30 degrees, and rotation to 30 degrees.  
(Flexion to 90 degrees means that the individual can bend 
forward from the waist such that his or her trunk is parallel 
to the floor; flexion to 45 degrees is half this distance, 
and flexion to 60 degrees is approximately two-thirds of this 
distance.)  The examiner noted that the remainder of the 
examination was normal. As a result, the VA examiner 
diagnosed the veteran with degenerative disc disease of the 
lumbar spine, alleged not found.  A related January 1999 VA 
x-ray study of the veteran's lumbar spine revealed a normal 
lordosis.  There was sacralization of the left transverse 
process of the last lumbar vertebral body.  The examining VA 
radiologist noted that the study was otherwise unremarkable.  
The Board finds that this evidence does not support a rating 
in excess of 20 percent pursuant to Diagnostic Codes 5292, 
5293, or 5295.

Second, the September 2000 findings of the VA examiner 
support a finding of no more than moderate low back 
impairment.  For example, the VA examiner reported that the 
veteran described his pain was an 8-9 on a scale of 10.  The 
veteran complained of pain and stiffness when moving or 
walking.  He added that he had pain onset to a level of 9 
after standing for five minutes.  The veteran explained that 
it was hard for him to ride in a vehicle because he can sit 
still for no longer than a few minutes.  Physical examination 
revealed that the veteran walked in a stiff, waxen fashion.  
The examiner observed that the veteran preferred to stand 
with reduced weight on the lower left extremity because it 
relieved his low back pain.  During the examination, the 
veteran had slow waxen movements and frequent forced 
exhalations and quiet groaning.  The examiner noted that this 
occurred during movement while being examined.  The examiner 
noted that the veteran had flexion to 60 degrees, at which 
point he indicated that he had pain in his back and to the 
left of the midline.  Side-bending showed a range of 20 
degrees to the right and left.  Extension showed very little 
motion in the lumbar segment and a 10-degree maximum range.  
The examiner obtained multiple films of the veteran's lumbar 
spine.  These views showed a sacralized L5 on the left side.  
The sacralization had a long sclerotic pseudarthrosis.  This 
line was broad and had marked spurring and degenerative 
changes along the edge of this primitive articulation, which 
was congenital.  Narrowing of the interspace was noted 
between L4-5, with a gaseous shadow in the interspace.  The 
last interspace appeared to be dysplastic and thin.  There 
was degenerative disease of the facets, particularly on the 
right side between L3-4, L4-5.  Spur formation on the bodies 
of the vertebra was noted between L5 and L3.  

The examiner's impression was low back pain with a sacralized 
L5 left with degenerative arthritic changes within the 
primitive pseudarthrosis, degenerative discopathy at L4-5; 
dysplasia interspace L5-S1; degenerative joint disease facet 
right and multiple levels, more severe on the right; 
degenerative spur, vertebral body L5, L3; and referred pain, 
lumbar nerve root, left.  The examiner elaborated that the 
veteran had pain at the extremes of the ranges of motion.  I 
would anticipate an expected range of motion to be an 
estimated forward flexion to 80 degrees, side bending to 40 
degrees, extension to 30-35 degrees.  The examiner added that 
the veteran had an abdominal sag and tight hamstrings that 
would reduce the range of motion.  The veteran's objective 
findings were capable of producing back pain and were capable 
of producing referred pain into the lower extremities.  The 
veteran's response during the physical examination made it 
virtually impossible to establish a degree of functional loss 
or a degree of limitation.  Although the examiner commented 
that the findings were capable of adversely affecting an 
individual's work ability and walking capacity, he noted that 
he was unable to establish how much the veteran was impaired.  

Therefore, a rating in excess of 20 percent is not warranted 
pursuant to Diagnostic Code 5293 because there is no medical 
evidence of severe recurring attacks, with little 
intermittent relief.  The September 2000 VA examiner noted 
that the veteran experienced impairment to his work ability 
and walking capacity; however, the examiner was unable to 
establish how much the veteran was impaired.  The examiner's 
objective findings failed to support a rating in excess of 20 
percent.  Diagnostic Codes 5293.

Likewise, a higher rating is not warranted pursuant to 
Diagnostic Codes 5292 because there is no evidence of severe 
limited motion as required for a rating in excess of 20 
percent under this diagnostic code.  In addition, a higher 
rating is not warranted pursuant to Diagnostic Codes 5295 
because there is no severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.

The Board has considered the evidence of record that favors 
the veteran's claim for a higher rating discussed above, 
which essentially is comprised of the veteran's June 1998 
testimony before a hearing officer at the RO and his written 
statements.  Nevertheless, the Board finds that this 
favorable evidence is outweighed by the evidence discussed in 
the preceding paragraphs.  It is important to note that, as a 
lay person untrained in the fields of medicine and/or 
science, the veteran is not competent to render medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Although the veteran complains of low back pain and 
impairment that warrants a rating in excess of 20 percent, 
there is no persuasive medical evidence of record that 
supports this claim.

In addition, there is no probative evidence of further 
limitation of motion, from pain on use or flare-ups, which 
would tend to show the criteria for the next higher rating in 
excess of 20 percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  For the reasons stated, the 
Board finds that a rating in excess of 20 percent for his 
service-connected residuals of a lumbosacral spine injury 
with degenerative disc disease and arthritis is not 
warranted.  38 U.S.C.A. §§ 1155, VCAA: 38 C.F.R. §§ 4.40-
4.46, 4.71a, Diagnostic Codes 5292, 5293, 5295.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher rating for the veteran's service-
connected degenerative disk disease of the lumbar spine.  
Gilbert; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for shoulder and side pain, kidney 
problems, lichen simplex chronicus (rash in the groin), 
fungal intertrigo of the fourth interspace of the right foot, 
and tinea pedis (rash on the toes), and breathing problems, 
all claimed as a result of undiagnosed illness, is denied.

Service connection for dizziness, loss of taste, and loss of 
smell, due to undiagnosed illness, is warranted.

Entitlement to an increased evaluation for degenerative disk 
disease of the lumbar spine, currently evaluated as 20 
percent disabling, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

